Fish, C. J.
1. Where a declaration has been filed in the superior court on an attachment returnable" thereto, “the defendant may appear by himself or attorney at law, and make his defense at any time before final judgment is rendered against him.” Civil Code, § 5104.
(a) Accordingly, the court did not err in allowing the defendants in such a ease to file a proper plea at the trial term, although the case had been marked in default at the return term. See Fincher v. Stanley Electric Mfg. Co., 127 Ga. 362 (56 S. E. 440).
2. The action in attachment was based upon indebtedness due on promissory notes. It appeared by agreement on the trial, while the plaintiffs were submitting evidence, that the defendants, after the filing of the declaration, had.been duly adjudicated bankrupts; that in the bankruptcy proceedings the schedules of assets and liabilities were filed as required by law; that the notes held and sued on by the plaintiffs were properly scheduled among the unsecured liabilities of the defendant bankrupts; and that a discharge in bankruptcy had been duly and regularly granted to each of the- defendants. Held, as it appeared that the indebtedness claimed by the plaintiffs was provable in bankruptcy, that the defendants were relieved from liability therefor by the discharge in bankruptcy, and a nonsuit was properly granted. Bankruptcy Act of 1898, § 17; Beck & Gregg Hardware Co. v. Crum, 127 Ga. 94 (3) (56 S. E. 442).

Judgment affirmed.


All the Justices concur.